Citation Nr: 1626311	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim seeking service connection for right knee arthritis.  In a September 2010 rating decision, the RO found that new and material evidence sufficient to reopen a claim for service connection for a right knee disability had not been received. 

A hearing was held in February 2014, by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing testimony is in the claims file.  

The Board subsequently remanded the appealed issue of whether new and material evidence had been received sufficient to reopen a claim for service connection for a right knee disability for further development in May 2014.  The case has since been returned to the Board for appellate review.

Although the issue on appeal has previously been classified as a claim to reopen a previously-decided claim on the basis of the submission of new and material evidence, the Board notes that although the Veteran did not expressly disagree with the prior March 2009 rating decision which denied service connection for right knee arthritis, new and material evidence relating to the claim was received within the applicable appellate period.  Specifically, the Veteran was provided with a VA general medical examination for pension purposes in October 2009 where he performed movement of the right knee from 0 degrees to 105 degrees on range of motion testing.  For rating purposes, normal range of motion for a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2015).  As prior range of motion testing for the right knee, conducted at the December 2008 VA examination, demonstrated normal range of motion, and the RO based its March 2009 denial of the claim for service connection on a finding that the Veteran did not have a current right knee disability, the October 2009 examination report represents new and material evidence.  See 38 C.F.R. § 3.156(a).  Because VA was in constructive possession of this new and material evidence prior to the expiration of the appeal period, the evidence will be considered as having been filed in connection with the claim pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); Roebuck v. Nicholson, 20 Vet App. 307, 316 (2006).  Accordingly the issue on appeal has been reclassified above from one to reopen a claim for service connection to one of entitlement to service connection.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2014 remand, the Board directed that the appeal be remanded to obtain any records held by the Social Security Administration (SSA) regarding decision(s) pertaining to the Veteran's claim for and award of SSA disability benefits, and also to obtain records of VA treatment of the Veteran's knee from the Wilmington, Delaware VA facility, dating from approximately 1975.  Pursuant to the remand directives, the AOJ obtained the requested SSA disability records, and sent multiple requests to the Wilmington, Delaware VA Medical Center (VAMC). The Release of Information (ROI) office originally responded, in June 2014, that there were no records for the Veteran located during a thorough search of the records maintained at the Wilmington VAMC.  The AOJ followed up via telephone, and a July 2014 Report of General Information states that the ROI office verified that all records older than 10 years are archived in the St. Louis National Personnel Records Center (NPRC).  It does not appear that NPRC has been contacted to attempt to obtain such records.

VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records, including treatment records from federal facilities.  38 C.F.R. § 3.159(c)(2).   VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Further, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the AOJ should make additional efforts to obtain the Wilmington VAMC treatment records identified by the Veteran at the February 2014 Board hearing, and continue such efforts until the records are obtained or a response is provided that makes clear continued efforts would be futile.  In an August 2014 statement in support of the claim, the Veteran additionally reported that he received treatment at the Coatesville VAMC in the late 1970s-1980s and at the Salisbury VAMC in the late 1970s.  On remand, the AOJ should also take all necessary action to obtain such records.

The Veteran was provided with a VA examination with regard to his right knee in December 2008.  The examination report describes the Veteran's problem as "knot on right knee," and notes that the Veteran had a knot on the posterior right knee during military service.  The Veteran reported symptoms of pain, stiffness, and severe flare-ups every 1-2 months, each lasting for 1-2 days.  Following the question of what precipitates and alleviates flare-ups, the examiner wrote, "25%".  X-rays taken of the right knee were "negative."  Range of motion testing performed at the December 2008 examination demonstrated right knee extension and flexion of 0 degrees to 140 degrees.  The examiner stated that right knee strain and knot at the posterior right knee were not found on this examination, and provided an opinion that it was less likely than not that the current condition was related to service, because no knee condition was found at the time of the December 2008 examination.  It is noteworthy, however, that the examiner specifically indicated that review of the claims file and medical records was not requested by the RO.

As previously mentioned, the Veteran was provided with a VA general medical examination in October 2009 in connection with a claim for VA pension benefits, at which range of motion testing for the knees demonstrated movement from 0 to 105 degrees.  Although the examiner stated that the examination of the knees was normal, there was no explanation for the limitation of flexion recorded on the examination report.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA treatment records document the Veteran's reports of knee pain, show that he was provided with knee braces in June 2010, and include diagnoses of varicose veins and generalized osteoarthritis affecting the knees in a July 2009 consultive medical evaluation obtained from SSA.  The fact that the VA examiner did not review such records is found to render the examination report inadequate for adjudicatory purposes.  On remand, an additional VA examination should be provided to ascertain the nature and etiology of any right knee disability present at any point during the relevant appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's relevant VA treatment records and associate them with the claims file.  Such records include, but are not limited to, records of treatment from July 2014 to present at the Fayetteville VAMC and those from the mid-1970s through 1980s at the Wilmington, Coatesville and Salisbury VAMCs.  The AOJ should also ensure that any records that have been archived or retired are called back and provided, to include those of treatment dating from approximately 1975 at the Wilmington, Delaware VAMC.  The Board notes that a July 2014 report of general information documents a telephone call wherein the Wilmington VAMC confirmed that it could not locate records for the Veteran at that facility, but that all records more than 10 years old are archived at the St. Louis NPRC.  All efforts to obtain such records must be fully documented and all federal facilities must provide a negative response if no records are found.

2.  After associating all responsive treatment records with the claims file, schedule the Veteran for a VA examination with a suitably-qualified medical professional to determine the nature and etiology of any right knee disability present during the relevant appeal period (June 2008 to present).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (the examiner is advised that the Veteran was previously diagnosed with right knee Baker's cyst during service, and diagnostic testing appropriate to confirm/rule-out the presence of such should be among the testing performed).  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Following review of the relevant evidence, the examiner must address the following:

a.  Provide a diagnosis for any right knee disorder existing at any point during the appeal period (June 2008 to present), whether or not symptomatic at the time of the examination.  If the disorder was present, and/or was being controlled through use of medication, for only a specific portion or portions of the appeal period, the examiner should so state and include as much detail as possible as to the frequency and duration of active symptomatology.

In responding to this inquiry, the examiner is asked to specifically confirm or rule out diagnoses of right knee arthritis and Baker's/popliteal cyst during the applicable appeal period.

b.  For any diagnosis identified by the examiner in response to 'part a,' state whether the disability at least as likely as not (50 percent or greater probability) arose during or is etiologically related to the Veteran's active military service.

The examiner is advised that the Veteran's service treatment records include notes from November 1970 and January 1971 documenting the presence of a right knee popliteal (Baker's) cyst, and the Veteran testified at the Board hearing that following service, he first sought treatment for knots in the back of his right knee in approximately 1975.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 
	
The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for entitlement to service connection for a right knee disability in light of the expanded record.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

